FILED
                            NOT FOR PUBLICATION                               MAR 05 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



PATRICK WILLIAMS,                                 No. 11-15230

              Plaintiff - Appellant,              D.C. No. 1:07-cv-00083-SMS

  v.
                                                  MEMORANDUM *
DEPARTMENT OF CORRECTIONS,

              Defendant - Appellee.



                   Appeal from the United States District Court
                       for the Eastern District of California
                  Sandra M. Snyder, Magistrate Judge, Presiding **

                           Submitted February 21, 2012 ***

Before:       FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Patrick Williams, a California state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging constitutional


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       **
            Williams consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).

       ***   The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violations. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

district court’s dismissal under 28 U.S.C. § 1915A for failure to state a claim,

Hamilton v. Brown, 630 F.3d 889, 892 (9th Cir. 2011), and we affirm.

      The district court properly dismissed Williams’s claims alleging deliberate

indifference to health and safety because Williams did not allege facts showing that

defendants acted with deliberate indifference regarding any deprivation of medical

care or unsafe conditions of confinement. See Farmer v. Brennan, 511 U.S. 825,

847 (1994).

      The district court properly dismissed Williams’s due process claims relating

to his confinement in administrative segregation because absent an allegation of

atypical and significant hardship, such confinement does not implicate a

constitutionally protected liberty interest. See Sandin v. Conner, 515 U.S. 472, 486

(1995).

      The district court did not abuse its discretion by denying Williams’s request

for appointment of counsel because Williams failed to show exceptional

circumstances. See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009)

(describing exceptional circumstances).

      Williams’s remaining contentions are unpersuasive.

      AFFIRMED.


                                          2                                    11-15230